Exhibit 10.6

 

JOINDER AGREEMENT

 

THIS JOINDER TO SECOND LIEN CREDIT AGREEMENT, GUARANTY, AND CLOSING DATE
INTERCREDITOR AGREEMENT, IN EACH CASE AS AND TO THE EXTENT APPLICABLE (this
“Joinder”), is executed as of July 27, 2016 by Global Eagle Entertainment Inc.,
a Delaware corporation (the “Joining Party”), and delivered to Morgan Stanley
Senior Funding, Inc., as Administrative Agent, for the benefit of the Secured
Parties.  Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

W I T N E S S E T H:

 

WHEREAS, EMC Acquisition, LLC (“Holdings”), Emerging Markets Communications,
LLC, a Delaware limited liability company (the “Borrower”), Morgan Stanley
Senior Funding, Inc., as the Administrative Agent, and each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
have entered into a Second Lien Credit Agreement, dated as of July 1, 2015, as
amended by that certain First Amendment to Second Lien Credit Agreement (the
“First Amendment”), dated as of May 9, 2016  (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), providing for the making of Loans to the Borrower as
contemplated therein;

 

WHEREAS, Section 2.6 of the First Amendment requires that as a condition
precedent to the Amendment Effective Date (as defined in the First Amendment),
the Joining Party becomes a Guarantor under the Credit Agreement, and a Grantor
under the Security Agreement and the Intercreditor Agreement; and

 

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by
the Borrower, in each case pursuant to the Credit Agreement, and, accordingly,
desires to execute this Joinder in order to (i) satisfy the requirements of the
Collateral and Guarantee Requirement and (ii) induce the Lenders to continue to
make Loans to the Borrower, in each case pursuant to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Administrative Agent for the benefit of each of the Secured Parties and
hereby covenants and agrees with each Secured Party as follows:

 

1.             By executing and delivering this Joinder, the Joining Party
becomes (i) a Guarantor for all purposes under the Credit Agreement, and (ii) a
Grantor for all purposes under the Closing Date Intercreditor Agreement,
pursuant to Section 9.14 thereof.

 

2.             The Joining Party agrees that, upon its execution and delivery
hereof, it will become a Guarantor under the Guaranty pursuant to the Credit
Agreement with respect to the Guaranteed Obligations, and will be bound by all
terms, conditions and duties applicable to a Guarantor under the Credit
Agreement and the other Loan Documents.  Without limitation of the foregoing,
and in furtherance thereof, the Joining Party absolutely, unconditionally and
irrevocably, and jointly and severally, guarantees the prompt payment in full
when due of all Guaranteed Obligations (on the same basis as the other
Guarantors under the Guaranty).

 

3.             The Joining Party agrees that it shall execute and deliver a
Security Agreement Supplement on the date hereof simultaneously with the
execution of this Joinder and that it will become a

 

--------------------------------------------------------------------------------


 

Grantor under, and as defined in, the Security Agreement, and will be bound by
all terms, conditions and duties applicable to a Grantor under the Security
Agreement.

 

4.             The Joining Party agrees that, not later than forty-five (45)
days after the Amendment Effective Date (or such longer period as may be agreed
by the Administrative Agent in its reasonable discretion), the Administrative
Agent shall have received all certificated equity interests, intercompany notes
or instruments evidencing indebtedness to the extent required pursuant to
Section 2.6 of the First Amendment, including, but not limited to, the
intercompany notes listed on Schedule I hereto, together with allonges thereto.

 

5.             The Joining Party agrees that, not later than ninety (90) days
after the Amendment Effective Date (or such longer period as may be agreed by
the Administrative Agent in its reasonable discretion), the Parent shall, and
shall cause the Borrower and Parent’s Restricted Subsidiaries to, deliver to the
Administrative Agent insurance certificates and endorsements in accordance with
Section 6.07 of the Credit Agreement.

 

6.             This Joinder shall be binding upon the Joining Party and its
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, that the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document other than as
permitted by the Credit Agreement.  THIS JOINDER AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON
OR ARISING OUT OF THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.  Each of the parties hereto hereby
agrees that Sections 10.15 and 10.16 of the Credit Agreement are incorporated
herein mutatis mutandis. This Joinder may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Joinder shall be effective as delivery of an original executed counterpart
of this Joinder. In the event that any provision of this Joinder shall prove to
be invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder which shall remain binding on all parties
hereto.

 

7.             From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

 

*     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed and delivered as of the date first above written.

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

Signature Page Second Lien Credit Agreement Joinder

 

--------------------------------------------------------------------------------


 

Accepted and Acknowledged by:

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

By:

/s/ Reagan Philipp

 

Name: Reagan Philipp

 

Title: Authorized Signatory

 

 

Signature Page to First Lien Credit Agreement Joinder

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Intercompany Notes

 

1)             Intercompany Note, dated as of January 31, 2013, as amended by
that certain Amendment to Promissory Note, dated January 27, 2016, in an initial
principal amount of $55,000,000.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $16,327,362.99 as of December 31, 2015).

 

2)             Intercompany Note, dated as of February 8, 2013, as amended by
that certain Amendment to Promissory Note, dated as of January 27, 2016, in an
initial principal amount of $26,155,000.00, between Global Eagle
Entertainment, Inc., as the Lender, and Global Eagle Entertainment Luxembourg II
S.à.r.l., as the Borrower (outstanding balance of $26,722,527.69 as of
December 31, 2015).

 

3)             Intercompany Note, dated as of March 7, 2014, in an initial
principal amount of $36,245,950.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $36,844,752.94 as of December 31, 2015).

 

4)             Intercompany Note, dated as of May 1, 2013, in an initial
principal amount of $2,892,480, between Global Eagle Entertainment, Inc., as the
Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the Borrower.

 

--------------------------------------------------------------------------------